DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 are being treated on the merits.
Specification
The disclosure is objected to because of the following informalities:
In para. 0020, "a seventh C29" appears to be missing a word immediately after "seventh".  It is unclear what structure feature the limitation is associated with.
Appropriate correction is required.
Claim Objections 
Claims 1-2 and 9-14 are objected to because of the following informalities:
In claim 1, 
page 2, line 19, "a hollow axis tube (B5)" appears to read "the hollow axis tube (B5)";
page 2, line 21, "the inside" appears to read "an inside";
page 3, line 23, "tube shaped" appears to read "tube-shaped";
page 3, line 24, "holes (C30) are set on a peripheral wall" appears to read "holes (C30) are set in a peripheral wall"
In claim 2, 
"mechanism(100)" appears to read "mechanism (100)", 
"ring(A8)" appears to read "rings (A8)";
"the outside" appears to read "an outside";
"hump(A15)" appears to read hump (A15)";
In claims 9 and 10,
"sleeve(B6)" appears to read "sleeve (B6)";
"bin(B2)" appears to read "bin (B2)";
"seat(B26)" appears to read "seat (B26)";
"body(B10)" appears to read "body (B10)";
"base(B1)" appears to read "base (B1)";
"rod(B28)" appears to read "rod (B28)";
In claims 11 and 12,
"moto (C13)" appears to read "motor (C13)";
In claims 13 and 14, 
"mechanism(300)" appears to read "mechanism (300)";
"ring(C16)" appears to read "ring (C16)";
"ring(C17)" appears to read "ring (C17)"
"through a tenth bearing (C41)" appears to read "via a tenth bearing (C41)" or "by a tenth bearing (C41)".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "rods-and-trips impurity-removal mechanism"; however, the original disclosure fails to provide any description for the term "rods-and-trips" and the structural feature(s) associated with "rods-and-trips".  There is a lack of written description for this limitation.  It is noted that Applicant in the Background section states that "The secondary impurity-removal generally comprises drum impurity-removal, rods-and-trips impurity-removal and linter-cleaning impurity-removal" (para. 0002) and "The traditional rods-and-trips impurity-removal device has the following shortcomings" (para. 0004), which means Applicant is aware of existence of such relevant prior art.  However; Applicant does not present any prior art to be considered by the Office.
Claim 1 recites the limitation "a blowing pipe"; however, the original disclosure fails to provide any description about the configuration of the blowing pipe, such as the structural features, and which direction(s) the blowing pipe is configured to blow toward.  There is a lack of written description for this limitation.
Claims 2-14 each depend from rejected claim 1 and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "secondary impurity-removal recycling system", which renders the claim indefinite.  The term "secondary" is a relative term which should be paired with the term "primary". However, the claim fails to set forth a primary impurity-removal recycling system.  The specification does not provide a standard for ascertaining under what circumstances a system is considered as a secondary impurity-removal recycling system, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further clarification is required.  For examination purposes, the limitation has been construed to be any impurity-removal recycling system which is capable of being used after at least one device for refining cotton. 
	Claim 1 recites the limitation "rods-and-trips impurity-removal mechanism", which renders the claim indefinite.  The term "rods-and-trips" is not defined in the claim.  The specification does not provide a standard for ascertaining the meaning of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that the original disclosure does not set forth any "trips" both in the specification and the drawings.  Further clarification is required.
	Claim 1 recites the limitations "opposite to an outer peripheral wall of the first drum (A4)" and "opposite to an outer peripheral wall of the second drum (C4)", which render the claim indefinite.  The term "opposite to" generally means "located at the other end, side, or corner of something" (The Merriam-Webster Dictionary).  As the claim does not set forth any end, side or corner of the outer peripheral wall, it is unclear which location Applicant refers to by "opposite to an outer peripheral wall".  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  Further clarification is required.
	Similarly as above, claim 1 recites the limitation "opposite to the impurity-absorbing holes (C30)", which renders the claim indefinite due to the same reason. 
	Claim 1 recites the limitation "the first impurity-discharging pipe (A14) is movably stuck in the first connecting sleeve (A7) through the first annular hump (A15)", which renders the claim indefinite.  First, the term "stuck" generally means "unable to move, or set in a particular position, place, or way of thinking" (The Cambridge Dictionary).  It is unclear what Applicant refers to by "movably stuck".  Second, it is unclear what the term "through" means by the Applicant.  Does Applicant mean the pipe A14 is stuck by the hump A15?  The metes and bounds of the claim are unclear and cannot be ascertained.  Further clarification is required.
	Similarly as above, claim 1 recites the limitation "the second impurity-discharging pipe (C33) is movably stuck in the third connecting sleeve (C35) through the second annular hump (C34) and communicates with the third connecting sleeve (C35)", which renders the claim indefinite due to the same reasons.  Further, it is unclear how the pipe communicates with the second connecting sleeve C35.  Does Applicant means they are fluidly communicated, electrically communicated, or communicated by any other approach?  Further clarification is required.
	Claims 1 and 11-12 each recite the term "drivingly connected" in multiple instances, such as limitations "the first motor (A5) is drivingly connected with the first drum (A4)" and "the second motor (A6) is drivingly connected with the first rotary shaft (A9)", which renders the claims indefinite.  It is unclear what Applicant means by the term "drivingly connected".  It is noted that the term does not define which structure is a driving structure and which structure is a driven structure.  Further clarification is required. 
	Claim 1 recites the limitation "arc plates (A20) having a same centre", which renders the claim indefinite.  The arc plates are depicted in Fig. 4 of the instant application as being spaced apart along side walls of discharging pipe A19. It is unclear how the arc plates can have a same center and where the center is located. The metes and bounds of the claim are unclear and cannot be ascertained.  Applicant's clarification is required.
	Claim 1 recites the limitation "a connecting head (B27) … is movably stuck in the second connecting sleeve (B6) and communicates with the second connecting sleeve (B6)", which renders the claim indefinite.  First, as addressed above, the term "stuck" generally means "unable to move, or set in a particular position, place, or way of thinking" (The Cambridge Dictionary).  It is unclear what Applicant refers to by "movably stuck".  Second, it is unclear how the connecting head B27 communicates with the second connecting sleeve B6.  Does Applicant means they are fluidly communicated, electrically communicated, or communicated by any other approach?  Further clarification is required.
Claims 1-2 and 13-14 each recite the term "fixedly stuck", which renders the claims indefinite.  As addressed above, the word "stuck" generally means "unable to move, or set in a particular position, place, or way of thinking" (The Cambridge Dictionary); therefore the word "stuck" also means "fixed".  It is unclear what Applicant refers to by "fixedly stuck".  Further clarification is required.
Claim 1 recites the limitation "a blowing pipe", which renders the claim indefinite.  It is unclear how the pipe is configured to blow.  The specification does not provide a standard for ascertaining the structural feature.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  Further clarification is required.
Claim 1 recites the limitation "the pulse valve (C12) is fixedly installed on the high-pressure gas bag (C11) and communicates with the high-pressure gas bag (C11)", which renders the claim indefinite.  It is unclear how the two structures are configured to be communicate with each other.  Does Applicant means they are fluidly communicated, electrically communicated, or communicated by any other approach?  Further clarification is required.
Similarly as above, claim 1 recites the limitation "the blowing pipe (C10) communicates with the pulse valve (C12)", which renders the claim indefinite due to the same reason. Further clarification is required.
Claims 3-4 each recite the limitation "other end of the first drum (A4)", which renders the claims indefinite.  The term "other" is a relative word; however, each of the claims and the claim(s) they depend from fail to set forth a first end of the first drum.  Therefore the metes and bounds of the claims are unclear and cannot be ascertained.  Further clarification is required.  
Claims 5 and 6 each recite the limitation "the end of the hollow axis tube (B5)".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes examiner has interpreted "the end" to be any end of the hollow axis tube (B5).
Claims 5-6 and 11-12 each recite the term "belt-drivingly", which renders the claims indefinite.  The term is not defined in the claim; and the original disclosure fails to provide a standard to ascertain the meaning of the term.  Therefore the metes and bounds of the claims are unclear and cannot be ascertained. Does Applicant mean "driving by a belt" or "driven by a belt"? Further clarification is required.
Claims 11-12 each recite the limitations "other end of the first licker-in (C5)" and "other end of the second drum (C4)", which render the claims indefinite.  The term "other" is a relative word; however, each of claims 11-12 and the claim(s) they depend from fail to set forth a first end of the respective structures.  Therefore the metes and bounds of the claims are unclear and cannot be ascertained.  Further clarification is required.
Claims 11-12 each recite the limitation "a seventh (C29)", which renders the claims indefinite.  The limitations appears to be missing a word immediately after "seventh".  It is unclear what structure feature the limitation is associated with.  Therefore the metes and bounds of the claims are unclear and cannot be ascertained.
Claims 2-14 each depend from rejected claim 1 and are likewise rejected. 
Status of Claims
Claims 1-14 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter.  It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims are rejected under 35 USC 112(a) and 112(b), as discussed above.  It is also noted that Applicant in the Background section discusses traditional secondary impurity-removal systems for refining cotton, which means Applicant is aware of existence of such relevant prior art; However; Applicant does not present any prior art to be considered by the Office. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732